DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 was filed after the mailing date of the Non-Final Rejection on 05/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 09/15/2021. Claims 1, 3, 10, 12 and 17 have been amended. No claims have been added and no claims have been canceled. Currently, claims 1-21 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 9-15, filed 09/22/2021, with respect to the rejection(s) of claims 1-3, 5-14, 16-17, and 20-21 under 35 U.S.C. § 102 as being 
have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With regards to claim 1, 10 and 17, the prior art of record does not specifically teach or fairly suggest, an illuminator, a system for illuminating an object, a system for treating an object, comprising a first set of ultraviolet radiation sources, wherein each ultraviolet radiation source in the first set of ultraviolet radiation sources emits germicidally-effective ultraviolet radiation;
a second set of ultraviolet radiation sources, each ultraviolet radiation source in the second set of ultraviolet radiation sources operating in a wavelength range of approximately 380 nanometers to approximately 420 nanometers; and a control system that operates the second set of ultraviolet radiation sources to irradiate the at least one surface of the object over time to determine a presence of microbial activity and the control system operates the first set of ultraviolet radiation sources to rapidly suppress microbial activity on the at least one surface of the object only when the presence of microbial activity is over a predetermined contamination threshold.
The closest art of record teaches the following;
Flaherty et al. (US 2012/0223216) discloses a sterilization system which includes a self-propelled robotic mobile platform for locating and eradicating infectious bacterial and virus strains on floors (and objects thereon), walls, cabinets, angled structures, etc., using one or more ultraviolet light sources (Abstract). The reference teaches of a controller that is configured to: 
a. emit ultraviolet light on a surface using the ultraviolet light source;  
b. detect a level of illumination at an irradiated portion of the surface using the light sensor;  and 
c. compare the level of illumination detected by the light sensor with a threshold level of illumination, the threshold level corresponding with a level of biological contamination. (Claim 9)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884